internal_revenue_service national_office technical_advice_memorandum date number release date third party communication date of communication month dd yyyy tam-108603-07 index uil no case-mis no ----------------------------- ----------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend ------------------------------------------------ ------------------------------- --------------------------------------------- ---------------- ------- ------------------ -------------------------- -------------------------- taxpayer subsidiary a consultant ----------------------------- business a ---------------------------------------------------------------------------------------------- --------------------------------------------------------- business b ----------------------------------------------------------------------------------- market a year year year date date date date date date date date -------------------------------------- ------- ------- ------- -------------- ---------------------- ----------------------- -------------------------- ----------------------- ---------------------- ----------------- ------------------ tam-108603-07 ------------------- ---------------------- ---------------------- ------------------------------------- -------------------------- -------------------------- date date date date date date issue whether costs incurred by the taxpayer in investigating and pursuing potential business restructurings that were not consummated by the taxpayer are deductible as ordinary and necessary business_expenses under sec_162 are deductible pursuant to the provisions of sec_165 or are nondeductible capital expenditures pursuant to sec_263 conclusion costs incurred by the taxpayer in investigating and pursuing non-mutually exclusive potential business restructurings that were not consummated by the taxpayer are deductible pursuant to sec_165 at the time the taxpayer abandoned each potential option costs incurred by the taxpayer in investigating and pursuing mutually exclusive transactions must be capitalized as part of the costs of the completed restructuring transactions facts the taxpayer is primarily engaged in the business of business a to consumers and small businesses prior to year the taxpayer also operated two businesses that provided business b services the value of the taxpayer’s stock remained stagnant between year and year in response to this lack of growth the taxpayer began exploring strategic alternatives to restructure in some way that would acquire and focus resources on its core activities in date the taxpayer engaged consultant to provide advice with respect to its restructuring goals from date to date the taxpayer investigated a variety of restructuring proposals including maintaining the status quo leveraged recapitalization or full recapitalization with a spin-off of the lesser business divisions and divestiture of lesser business divisions the divestiture proposal contained several subparts including a targeted stock offering or an ipo with a split-off or spin-off these three general proposals were presented to the taxpayer’s board_of directors on date by consultant on date the taxpayer’s board_of directors voted to eliminate consideration of maintaining the status quo and leveraged or full recapitalization thus as of date only the divestiture proposal including a targeted stock offering or an ipo with a split-off or spin-off remained under consideration by the taxpayer tam-108603-07 on date the taxpayer’s board_of directors voted to eliminate consideration of a spin- off or targeted stock offering leaving only an ipo with a split-off under consideration on the same day the board_of directors approved a business reorganization to form two companies the taxpayer and subsidiary a consisting of all of taxpayer’s lesser business divisions on date the taxpayer contributed subsidiaries assets and liabilities of its lesser business divisions to subsidiary a on date subsidiary a filed a form s-4 registration_statement for an initial_public_offering of stock ipo with the securities_and_exchange_commission sec on date the taxpayer finalized its decision to divest subsidiary a through an ipo and split-off an ipo of the common_stock of subsidiary a was completed on date on market a accordingly after date the common_stock of subsidiary a was owned by both the taxpayer and unrelated public shareholders the taxpayer then began taking steps to perform the split-off in which certain shareholders of stock in the taxpayer would exchange their stock in the taxpayer for stock in subsidiary a on date subsidiary a filed a statement with the sec concerning the contemplated split-off however on date the taxpayer abandoned the split-off when it became apparent that a split-off of subsidiary a would not maximize shareholder value it filed a statement with the sec withdrawing the split-off registration on date the taxpayer’s board_of directors approved a spin-off of subsidiary a the spin off was completed on date the field contends that the taxpayer only intended to enter into one restructuring transaction and that the various proposals discussed above were mutually exclusive according the field maintains the costs of investigating and pursuing all proposals must be capitalized pursuant to sec_263 as part of the ipo and spin-off transactions that were actually consummated the taxpayer claims that the various restructuring proposals were not mutually exclusive that the taxpayer could and ultimately did enter into a combination of transactions the taxpayer claims it is entitled to a deduction under sec_165 for the costs of any proposals that were abandoned alternatively the taxpayer contends that it is entitled to deduct any investigatory costs incurred when it was investigating whether to enter into a restructuring transaction and which transaction to choose pursuant to revrul_99_23 law and analysis sec_162 of the internal_revenue_code allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see 403_us_345 however sec_263 provides that no deduction is allowed for any amounts paid out for new buildings or for permanent improvements or betterments made to increase the tam-108603-07 value of any property or estate see 224_f3d_874 8th cir sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in order to be deductible under this section a loss must be evidenced by a closed and completed transaction fixed by an identifiable_event and sustained during the year sec_1_165-1 of the income_tax regulations further only a bona_fide loss may be deducted substance and not mere form governs in determining whether a loss is deductible deductions for abandonment losses are not specified in sec_165 however sec_1_165-2 of the regulations provides that a loss is deductible under sec_165 if it is incurred in a business or in a transaction entered into for profit and arising from the sudden termination of the usefulness in such business or transaction of any nondepreciable_property in a case where such business or transaction is discontinued or where such property is permanently discarded from use therein accordingly restructuring costs otherwise capital pursuant to sec_263 are deductible losses under sec_165 when the proposed transaction is abandoned revrul_73_580 1973_2_cb_86 if a taxpayer investigates and pursues multiple separate transactions costs properly allocable to any abandoned transactions are deductible even if some transactions are completed 15_tc_106 acq 1951_1_cb_3 further if a taxpayer engages in a series of transactions and abandons one of those transactions a loss is allowed even if the taxpayer later proceeds with a similar transaction 18_tc_1100 30_bta_878 30_bta_973 acq xiii-2 c b aff’d 80_f2d_573 9th cir these authorities allow a deduction upon the abandonment of a proposed transaction even if subsequent or alternative transactions are pursued by contrast if the proposals are mutually exclusive alternatives meaning that only one can be completed then no abandonment_loss is proper unless the entire transactions is abandoned the costs of pursuing any alternatives not consummated must be capitalized as part of the cost of the completed alternative 267_f3d_510 6th cir costs of engineering studies to evaluate potential sites to build a distribution facility are capital where the taxpayer intended to choose only one location to build the facility 66_tc_478 costs of sale include costs of unsuccessful contacts 79_tc_109 investment was a single transaction rather than separate efforts to obtain one successful lease finally revrul_99_23 1999_1_cb_998 provides that expenditures incurred in order to determine whether to enter a new business and which new business to enter are investigatory costs that are start-up_expenditures under sec_195 tam-108603-07 the facts in this case show that the taxpayer investigated a variety of proposed restructuring transactions which can be grouped into three main categories maintenance of the status quo recapitalization and various divestiture scenarios for the lesser business divisions while it is clear that option maintenance of the status quo is mutually exclusive with pursuing any type of restructuring transaction we do not believe that taxpayer seriously considered this option or that any substantial portion of the costs at issue were incurred in pursuing an option of doing nothing we agree with the taxpayer that options and were not mutually exclusive and that the taxpayer could have entered into some type of recapitalization transaction and also one or more of the divestiture transactions being considered under option thus like the taxpayer in sibley lindsay curr co the taxpayer here is entitled to a deduction under sec_165 for costs associated with the recapitalization option in year because there is clear evidence of abandonment when its board_of directors voted to eliminate consideration of this option on date our analysis of the costs associated with option the divestiture of the lesser business divisions is more complex because we agree in part with the taxpayer’s position and in part with the field’s position the taxpayer claims it could have entered into a combination of the option subparts and indeed it did by finally consummating both an ipo and a spin-off of subsidiary a the taxpayer further claims that while impracticable it was possible to have entered into both a split-off and a spin-off since when it began consideration of option it had two separate businesses in its lesser business divisions one to split-off and one to spin-off the field contends that all costs associated with option were part of a single divisive transaction that was consummated as an ipo spin-off of subsidiary a while we might agree with the taxpayer in theory the facts in this case demonstrate that the taxpayer only pursued a single divestiture transaction beginning on date when the board_of directors voted to eliminate consideration of a spin-off or a targeted stock offering on that same date the board_of directors approved a business reorganization which would place all of the assets of the taxpayer’s lesser business divisions in subsidiary a two months later on date the taxpayer contributed all of the assets and liabilities of its lesser business divisions to subsidiary a thus beginning with date the taxpayer pursued only one divestiture option that included an ipo and split-off of subsidiary a the ipo was completed shortly thereafter and the taxpayer began taking steps to complete the split-off however the taxpayer did not complete the split-off after determining that it would not maximize shareholder value the taxpayer claims it abandoned the split-off transaction and went back to the drawing board and reconsidered all of its divestiture options during date we believe a more accurate description of the events is that the taxpayer modified the divestiture transaction from a split-off to a spin-off and completed the spin-off less than tam-108603-07 two months later in general terms a spin-off and a split-off are very similar transactions a spin-off is a pro_rata distribution by a corporation of the stock of a subsidiary sec_355 see generally bittker and eustice federal income_taxation of corporations and shareholders dollar_figure 7th ed a split-off is also a pro_rata distribution by a corporation of the stock of a subsidiary except that the shareholders of the distributing parent_corporation surrender part of their stock in the parent in exchange for the stock of the subsidiary id thus a spin-off results in the existing shareholders continuing to own the stock of both the parent and the subsidiary while a split-off involves the elimination of some shareholders who must surrender their stock in the parent in order to receive stock in the subsidiary however the end result of each transaction is the same for the distributing corporation-it no longer owns any stock in the subsidiary thus based on the facts in this case we believe that the taxpayer pursued a single divestiture transaction beginning on date which consisted of the transfer of assets and liabilities to subsidiary a an ipo consideration and pursuit of a split-off and finally reconsideration and pursuit of a spin-off any costs incurred in consideration or pursuit of an ipo split-off and spin-off incurred beginning in date must be capitalized as part of the capital restructuring that was eventually accomplished finally we turn to the taxpayer argument that it is entitled to deduct certain investigatory costs pursuant to revrul_99_23 1999_1_cb_998 revrul_99_23 holds that costs incurred by a taxpayer in determining whether to acquire an unrelated_trade_or_business and which trade_or_business to acquire are investigatory costs that are start- up expenditures pursuant to sec_195 and are eligible for amortization over a 5-year period the holding of revrul_99_23 is limited to acquisitions of new businesses only since sec_195 only applies to start-up_expenditures for new businesses it does not apply to the facts in this case where the taxpayer only considered divisive not acquisitive transactions caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
